
	
		II
		Calendar No. 530
		110th CONGRESS
		1st Session
		S. 2441
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2007
			Mr. Reid introduced the
			 following bill; which was read the first time
		
		
			December 11, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Foreign Intelligence Surveillance Act of
		  1978, to modernize and streamline the provisions of that Act, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the “Foreign Intelligence Surveillance Act
			 of 1978 Amendments Act of 2007” or the “FISA Amendments Act of 2007”.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Foreign intelligence surveillance
					Sec. 101. Targeting the communications of certain persons
				outside the United States.
					Sec. 102. Statement of exclusive means by which electronic
				surveillance and interception of certain communications may be
				conducted.
					Sec. 103. Submittal to Congress of certain court orders under
				the Foreign Intelligence Surveillance Act of 1978.
					Sec. 104. Applications for court orders.
					Sec. 105. Issuance of an order.
					Sec. 106. Use of information.
					Sec. 107. Amendments for physical searches.
					Sec. 108. Amendments for emergency pen registers and trap and
				trace devices.
					Sec. 109. Foreign Intelligence Surveillance Court.
					Sec. 110. Review of previous actions.
					Sec. 111. Technical and conforming amendments.
					TITLE II—Protections for electronic communication service
				providers
					Sec. 201. Definitions.
					Sec. 202. Limitations on civil actions for electronic
				communication service providers.
					Sec. 203. Procedures for implementing statutory defenses under
				the Foreign Intelligence Surveillance Act of 1978.
					Sec. 204. Preemption of State investigations.
					Sec. 205. Technical amendments.
					TITLE III—Other provisions
					Sec. 301. Severability.
					Sec. 302. Effective date; repeal; transition
				procedures.
				
			IForeign intelligence
			 surveillance
			101.Targeting
			 the communications of certain persons outside the United States
				(a)In
			 generalThe Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801 et seq.) is amended—
					(1)by striking
			 title VII; and
					(2)by adding
			 after title VI the following new title:
						
							VIIAdditional
				procedures for targeting communications of certain persons outside the United
				States 
								701.DefinitionsIn this title:
									(1)In
				generalThe terms agent of a foreign power,
				Attorney General, contents, electronic
				surveillance, foreign intelligence information,
				foreign power, minimization procedures,
				person, United States, and United States
				person shall have the meanings given such terms in section 101.
									(2)Additional
				definitions
										(A)Congressional
				intelligence committeesThe term congressional intelligence
				committees means—
											(i)the Select
				Committee on Intelligence of the Senate; and
											(ii)the
				Permanent Select Committee on Intelligence of the House of
				Representatives.
											(B)Foreign
				Intelligence Surveillance Court; CourtThe terms Foreign
				Intelligence Surveillance Court and Court mean the court
				established by section 103(a).
										(C)Foreign
				Intelligence Surveillance Court of Review; Court of ReviewThe
				terms Foreign Intelligence Surveillance Court of Review and
				Court of Review mean the court established by section
				103(b).
										(D)Electronic
				communication service providerThe term electronic
				communication service provider means—
											(i)a
				telecommunications carrier, as that term is defined in section 3 of the
				Communications Act of 1934 (47 U.S.C. 153);
											(ii)a provider
				of electronic communications service, as that term is defined in section 2510
				of title 18, United States Code;
											(iii)a provider
				of a remote computing service, as that term is defined in section 2711 of title
				18, United States Code;
											(iv)any other
				communication service provider who has access to wire or electronic
				communications either as such communications are transmitted or as such
				communications are stored; or
											(v)an officer,
				employee, or agent of an entity described in clause (i), (ii), (iii), or
				(iv).
											(E)Element of
				the intelligence communityThe term element of the
				intelligence community means an element of the intelligence community
				specified in or designated under section 3(4) of the National Security Act of
				1947 (50 U.S.C. 401a(4)).
										702.Procedures
				for acquiring the communications of certain persons outside the United
				States
									(a)AuthorizationNotwithstanding
				any other provision of law, including title I, the Attorney General and the
				Director of National Intelligence may authorize jointly, for periods of up to 1
				year, the targeting of persons reasonably believed to be located outside the
				United States to acquire foreign intelligence information.
									(b)LimitationsAn
				acquisition authorized under subsection (a)—
										(1)may not
				intentionally target any person known at the time of acquisition to be located
				in the United States;
										(2)may not
				intentionally target a person reasonably believed to be outside the United
				States if a significant purpose of such acquisition is to acquire the
				communications of a specific person reasonably believed to be located in the
				United States, except in accordance with title I; and
										(3)shall be
				conducted in a manner consistent with the fourth amendment to the Constitution
				of the United States.
										(c)United States
				persons located outside the United States
										(1)Acquisition
				inside the United States of United States persons outside the United
				StatesAn acquisition
				authorized under subsection (a) that constitutes electronic surveillance and
				occurs inside the United States may not intentionally target a United States
				person reasonably believed to be outside the United States, except in
				accordance with the procedures under title I.
										(2)Acquisition
				outside the United States of United States persons outside the United
				States
											(A)In
				generalAn acquisition by an electronic, mechanical, or other
				surveillance device outside the United States may not intentionally target a
				United States person reasonably believed to be outside the United States to
				acquire the contents of a wire or radio communication sent by or intended to be
				received by that United States person under circumstances in which a person has
				reasonable expectation of privacy and a warrant would be required for law
				enforcement purposes if the technique were used inside the United States
				unless—
												(i)the Foreign
				Intelligence Surveillance Court has entered an order approving electronic
				surveillance of that United States person under section 105, or in the case of
				an emergency situation, electronic surveillance against the target is being
				conducted in a manner consistent with title I; or
												(ii)(I)the Foreign
				Intelligence Surveillance Court has entered a order under subparagraph (B) that
				there is probable cause to believe that the United States person is a foreign
				power or an agent of a foreign power;
													(II)the Attorney General has established
				minimization procedures for that acquisition that meet the definition of
				minimization procedures under section 101(h); and
													(III)the dissemination provisions of the
				minimization procedures described in subclause (II) have been approved under
				subparagraph (C).
													(B)Probable cause
				determination; review
												(i)In
				generalThe Attorney General may submit to the Foreign
				Intelligence Surveillance Court the determination of the Attorney General,
				together with any supporting affidavits, that a United States person who is
				outside the United States is a foreign power or an agent of a foreign
				power.
												(ii)ReviewThe
				Court shall review, any probable cause determination submitted by the Attorney
				General under this subparagraph. The review under this clause shall be limited
				to whether, on the basis of the facts submitted by the Attorney General, there
				is probable cause to believe that the United States person who is outside the
				United States is a foreign power or an agent of a foreign power.
												(iii)OrderIf
				the Court, after conducting a review under clause (ii), determines that there
				is probable cause to believe that the United States person is a foreign power
				or an agent of a foreign power, the court shall issue an order approving the
				acquisition. An order under this clause shall be effective for 90 days, and may
				be renewed for additional 90-day periods.
												(iv)No probable
				causeIf the Court, after conducting a review under clause (ii),
				determines that there is not probable cause to believe that a United States
				person is a foreign power or an agent of a foreign power, it shall enter an
				order so stating and provide a written statement for the record of the reasons
				for such determination. The Government may appeal an order under this clause to
				the Foreign Intelligence Surveillance Court of Review.
												(C)Review of
				minimization procedures
												(i)In
				generalThe Foreign Intelligence Surveillance Court shall review
				the minimization procedures applicable to dissemination of information obtained
				through an acquisition authorized under subparagraph (A) to assess whether such
				procedures meet the definition of minimization procedures under section 101(h)
				with respect to dissemination.
												(ii)ReviewThe
				Court shall issue an order approving the procedures applicable to dissemination
				as submitted or as modified to comply with section 101(h).
												(iii)Procedures do
				not meet definitionIf the Court determines that the procedures
				applicable to dissemination of information obtained through an acquisition
				authorized under subparagraph (A) do not meet the definition of minimization
				procedures under section 101(h) with respect to dissemination, it shall enter
				an order so stating and provide a written statement for the record of the
				reasons for such determination. The Government may appeal an order under this
				clause to the Foreign Intelligence Surveillance Court of Review.
												(D)Emergency
				procedures
												(i)In
				generalNotwithstanding any other provision of this paragraph,
				the Attorney General may authorize the emergency employment of an acquisition
				under subparagraph (A) if the Attorney General—
													(I)reasonably
				determines that—
														(aa)an
				emergency situation exists with respect to the employment of an acquisition
				under subparagraph (A) before a determination of probable cause can with due
				diligence be obtained; and
														(bb)the factual
				basis for issuance of a determination under subparagraph (B) to approve such an
				acquisition exists;
														(II)informs a judge
				of the Foreign Intelligence Surveillance Court at the time of such
				authorization that the decision has been made to employ an emergency
				acquisition;
													(III)submits a
				request in accordance with subparagraph (B) to the judge notified under
				subclause (II) as soon as practicable, but later than 72 hours after the
				Attorney General authorizes such an acquisition; and
													(IV)requires that
				minimization procedures meeting the definition of minimization procedures under
				section 101(h) be followed.
													(ii)TerminationIn
				the absence of a judicial determination finding probable cause to believe that
				the United States person that is the subject of an emergency employment of an
				acquisition under clause (i) is a foreign power or an agent of a foreign power,
				the emergency employment of an acquisition under clause (i) shall terminate
				when the information sought is obtained, when the request for a determination
				is denied, or after the expiration of 72 hours from the time of authorization
				by the Attorney General, whichever is earliest.
												(iii)Use of
				informationIf the Court determines that there is not probable
				cause to believe that a United States is a foreign power or an agent of a
				foreign power in response to a request for a determination under clause
				(i)(III), or in any other case where the emergency employment of an acquisition
				under this subparagraph is terminated and no determination finding probable
				cause is issued, no information obtained or evidence derived from such
				acquisition shall be received in evidence or otherwise disclosed in any trial,
				hearing, or other proceeding in or before any court, grand jury, department,
				office, agency, regulatory body, legislative committee, or other authority of
				the United States, a State, or political subdivision thereof, and no
				information concerning any United States person acquired from such acquisition
				shall subsequently be used or disclosed in any other manner by Federal officers
				or employees without the consent of such person, except with the approval of
				the Attorney General if the information indicates a threat of death or serious
				bodily harm to any person.
												(3)Procedures
											(A)Submittal to
				foreign intelligence surveillance courtNot later than 30 days
				after the date of the enactment of the FISA
				Amendments Act of 2007, the Attorney General shall submit to the
				Foreign Intelligence Surveillance Court the procedures to be used in
				determining whether a target reasonably believed to be outside the United
				States is a United States person.
											(B)Review by
				foreign intelligence surveillance courtThe Foreign Intelligence
				Surveillance Court shall review, the procedures submitted under subparagraph
				(A), and shall approve those procedures if they are reasonably designed to
				determine whether a target reasonably believed to be outside the United States
				is a United States person. If the Court concludes otherwise, the Court shall
				enter an order so stating and provide a written statement for the record of the
				reasons for such determination. The Government may appeal such an order to the
				Foreign Intelligence Surveillance Court of Review.
											(C)Use in
				targetingAny targeting of persons reasonably believed to be
				located outside the United States shall use the procedures approved by the
				Foreign Intelligence Surveillance Court under subparagraph (B). Any new or
				amended procedures may be used with respect to the targeting of persons
				reasonably believed to be located outside the United States upon approval of
				the new or amended procedures by the Court, which shall review such procedures
				under paragraph (B).
											(4)Transition
				procedures concerning the targeting of United States persons
				overseasAny authorization in effect on the date of enactment of
				the FISA Amendments Act of 2007
				under section 2.5 of Executive Order 12333 to intentionally target a United
				States person reasonably believed to be located outside the United States, to
				acquire the contents of a wire or radio communication sent by or intended to be
				received by that United States person, shall remain in effect, and shall
				constitute a sufficient basis for conducting such an acquisition of a United
				States person located outside the United States, until that authorization
				expires or 90 days after the date of enactment of the
				FISA Amendments Act of 2007,
				whichever is earlier.
										(d)Conduct of
				acquisitionAn acquisition authorized under subsection (a) may be
				conducted only in accordance with—
										(1)a
				certification made by the Attorney General and the Director of National
				Intelligence pursuant to subsection (g); and
										(2)the targeting
				and minimization procedures required pursuant to subsections (e) and
				(f).
										(e)Targeting
				procedures
										(1)Requirement
				to adoptThe Attorney General, in consultation with the Director
				of National Intelligence, shall adopt targeting procedures that are reasonably
				designed to ensure that any acquisition authorized under subsection (a) is
				limited to targeting persons reasonably believed to be located outside the
				United States, and that an application is filed under title I, if otherwise
				required, when a significant purpose of an acquisition authorized under
				subsection (a) is to acquire the communications of a specific person reasonably
				believed to be located in the United States.
										(2)Judicial
				reviewThe procedures referred to in paragraph (1) shall be
				subject to judicial review pursuant to subsection (i).
										(f)Minimization
				procedures
										(1)Requirement
				to adoptThe Attorney General, in consultation with the Director
				of National Intelligence, shall adopt, consistent with the requirements of
				section 101(h), minimization procedures for acquisitions authorized under
				subsection (a).
										(2)Judicial
				reviewThe minimization procedures required by this subsection
				shall be subject to judicial review pursuant to subsection (i).
										(g)Certification
										(1)In
				general
											(A)RequirementSubject
				to subparagraph (B), prior to the initiation of an acquisition authorized under
				subsection (a), the Attorney General and the Director of National Intelligence
				shall provide, under oath, a written certification, as described in this
				subsection.
											(B)ExceptionIf
				the Attorney General and the Director of National Intelligence determine that
				immediate action by the Government is required and time does not permit the
				preparation of a certification under this subsection prior to the initiation of
				an acquisition, the Attorney General and the Director of National Intelligence
				shall prepare such certification, including such determination, as soon as
				possible but in no event more than 168 hours after such determination is
				made.
											(2)RequirementsA
				certification made under this subsection shall—
											(A)attest
				that—
												(i)there are
				reasonable procedures in place for determining that the acquisition authorized
				under subsection (a) is targeted at persons reasonably believed to be located
				outside the United States and that such procedures have been approved by, or
				will promptly be submitted for approval by, the Foreign Intelligence
				Surveillance Court pursuant to subsection (i);
												(ii)the
				procedures referred to in clause (i) are consistent with the requirements of
				the fourth amendment to the Constitution of the United States and do not permit
				the intentional targeting of any person who is known at the time of acquisition
				to be located in the United States;
												(iii)the procedures
				referred to in clause (i) require that an application is filed under title I,
				if otherwise required, when a significant purpose of an acquisition authorized
				under subsection (a) is to acquire the communications of a specific person
				reasonably believed to be located in the United States;
												(iv)a
				significant purpose of the acquisition is to obtain foreign intelligence
				information;
												(v)the
				minimization procedures to be used with respect to such acquisition—
													(I)meet the
				definition of minimization procedures under section 101(h); and
													(II)have been
				approved by, or will promptly be submitted for approval by, the Foreign
				Intelligence Surveillance Court pursuant to subsection (i);
													(vi)the
				acquisition involves obtaining the foreign intelligence information from or
				with the assistance of an electronic communication service provider; and
												(vii)the acquisition
				is limited to communications to which at least 1 party is a specific individual
				target who is reasonably believed to be located outside of the United States,
				and a significant purpose of the acquisition of the communications of any
				target is to obtain foreign intelligence information; and
												(B)be supported,
				as appropriate, by the affidavit of any appropriate official in the area of
				national security who is—
												(i)appointed by
				the President, by and with the consent of the Senate; or
												(ii)the head of
				any element of the intelligence community.
												(3)LimitationA
				certification made under this subsection is not required to identify the
				specific facilities, places, premises, or property at which the acquisition
				authorized under subsection (a) will be directed or conducted.
										(4)Submission
				to the CourtThe Attorney General shall transmit a copy of a
				certification made under this subsection, and any supporting affidavit, under
				seal to the Foreign Intelligence Surveillance Court as soon as possible, but in
				no event more than 5 days after such certification is made. Such certification
				shall be maintained under security measures adopted by the Chief Justice of the
				United States and the Attorney General, in consultation with the Director of
				National Intelligence.
										(5)ReviewThe
				certification required by this subsection shall be subject to judicial review
				pursuant to subsection (i).
										(h)Directives
										(1)AuthorityWith
				respect to an acquisition authorized under subsection (a), the Attorney General
				and the Director of National Intelligence may direct, in writing, an electronic
				communication service provider to—
											(A)immediately
				provide the Government with all information, facilities, or assistance
				necessary to accomplish the acquisition in a manner that will protect the
				secrecy of the acquisition and produce a minimum of interference with the
				services that such electronic communication service provider is providing to
				the target; and
											(B)maintain
				under security procedures approved by the Attorney General and the Director of
				National Intelligence any records concerning the acquisition or the aid
				furnished that such electronic communication service provider wishes to
				maintain.
											(2)CompensationThe
				Government shall compensate, at the prevailing rate, an electronic
				communication service provider for providing information, facilities, or
				assistance pursuant to paragraph (1).
										(3)Release
				from liabilityNotwithstanding any other law, no cause of action
				shall lie in any court against any electronic communication service provider
				for providing any information, facilities, or assistance in accordance with a
				directive issued pursuant to paragraph (1).
										(4)Challenging
				of directives
											(A)Authority
				to challengeAn electronic communication service provider
				receiving a directive issued pursuant to paragraph (1) may challenge the
				directive by filing a petition with the Foreign Intelligence Surveillance
				Court.
											(B)AssignmentThe
				presiding judge of the Court shall assign the petition filed under subparagraph
				(A) to 1 of the judges serving in the pool established by section 103(e)(1) not
				later than 24 hours after the filing of the petition.
											(C)Standards
				for reviewA judge considering a petition to modify or set aside
				a directive may grant such petition only if the judge finds that the directive
				does not meet the requirements of this section or is otherwise unlawful. If the
				judge does not modify or set aside the directive, the judge shall immediately
				affirm such directive, and order the recipient to comply with the directive.
				The judge shall provide a written statement for the record of the reasons for a
				determination under this paragraph.
											(D)Continued
				effectAny directive not explicitly modified or set aside under
				this paragraph shall remain in full effect.
											(5)Enforcement
				of directives
											(A)Order to
				compelIn the case of a failure to comply with a directive issued
				pursuant to paragraph (1), the Attorney General may file a petition for an
				order to compel compliance with the directive with the Foreign Intelligence
				Surveillance Court.
											(B)AssignmentThe
				presiding judge of the Court shall assign a petition filed under subparagraph
				(A) to 1 of the judges serving in the pool established by section 103(e)(1) not
				later than 24 hours after the filing of the petition.
											(C)Standards
				for reviewA judge considering a petition shall issue an order
				requiring the electronic communication service provider to comply with the
				directive if the judge finds that the directive was issued in accordance with
				paragraph (1), meets the requirements of this section, and is otherwise lawful.
				The judge shall provide a written statement for the record of the reasons for a
				determination under this paragraph.
											(D)Contempt of
				courtFailure to obey an order of the Court issued under this
				paragraph may be punished by the Court as contempt of court.
											(E)ProcessAny
				process under this paragraph may be served in any judicial district in which
				the electronic communication service provider may be found.
											(6)Appeal
											(A)Appeal to
				the Court of ReviewThe Government or an electronic communication
				service provider receiving a directive issued pursuant to paragraph (1) may
				file a petition with the Foreign Intelligence Surveillance Court of Review for
				review of the decision issued pursuant to paragraph (4) or (5) not later than 7
				days after the issuance of such decision. The Court of Review shall have
				jurisdiction to consider such a petition and shall provide a written statement
				for the record of the reasons for a decision under this paragraph.
											(B)Certiorari
				to the Supreme CourtThe Government or an electronic
				communication service provider receiving a directive issued pursuant to
				paragraph (1) may file a petition for a writ of certiorari for review of the
				decision of the Court of Review issued under subparagraph (A). The record for
				such review shall be transmitted under seal to the Supreme Court of the United
				States, which shall have jurisdiction to review such decision.
											(i)Judicial
				review
										(1)In
				general
											(A)Review by
				the Foreign Intelligence Surveillance CourtThe Foreign
				Intelligence Surveillance Court shall have jurisdiction to review any
				certification required by subsection (d) or targeting and minimization
				procedures adopted pursuant to subsections (e) and (f).
											(B)Submission
				to the CourtThe Attorney General shall submit to the Court any
				such certification or procedure, or amendment thereto, not later than 5 days
				after making or amending the certification or adopting or amending the
				procedures.
											(2)CertificationsThe
				Court shall review a certification provided under subsection (g) to determine
				whether the certification contains all the required elements.
										(3)Targeting
				proceduresThe Court shall review the targeting procedures
				required by subsection (e) to assess whether the procedures are reasonably
				designed to ensure that the acquisition authorized under subsection (a) is
				limited to the targeting of persons reasonably believed to be located outside
				the United States, and are reasonably designed to ensure that an application is
				filed under title I, if otherwise required, when a significant purpose of an
				acquisition authorized under subsection (a) is to acquire the communications of
				a specific person reasonably believed to be located in the United
				States.
										(4)Minimization
				proceduresThe Court shall review the minimization procedures
				required by subsection (f) to assess whether such procedures meet the
				definition of minimization procedures under section 101(h).
										(5)Orders
											(A)ApprovalIf
				the Court finds that a certification required by subsection (g) contains all of
				the required elements and that the targeting and minimization procedures
				required by subsections (e) and (f) are consistent with the requirements of
				those subsections and with the fourth amendment to the Constitution of the
				United States, the Court shall enter an order approving the continued use of
				the procedures for the acquisition authorized under subsection (a).
											(B)Correction
				of deficiencies
												(i)In
				generalIf the Court finds that a certification required by
				subsection (g) does not contain all of the required elements, or that the
				procedures required by subsections (e) and (f) are not consistent with the
				requirements of those subsections or the fourth amendment to the Constitution
				of the United States, the Court shall issue an order directing the Government
				to, at the Government’s election and to the extent required by the Court's
				order—
													(I)correct any
				deficiency identified by the Court’s order not later than 30 days after the
				date the Court issues the order; or
													(II)cease the
				acquisition authorized under subsection (a).
													(ii)Limitation on
				use of information
													(I)In
				generalExcept as provided in subclause (II), no information
				obtained or evidence derived from an acquisition under clause (i)(I) shall be
				received in evidence or otherwise disclosed in any trial, hearing, or other
				proceeding in or before any court, grand jury, department, office, agency,
				regulatory body, legislative committee, or other authority of the United
				States, a State, or political subdivision thereof, and no information
				concerning any United States person acquired from such acquisition shall
				subsequently be used or disclosed in any other manner by Federal officers or
				employees without the consent of such person, except with the approval of the
				Attorney General if the information indicates a threat of death or serious
				bodily harm to any person.
													(II)ExceptionIf
				the Government corrects any deficiency identified by the Court's order under
				clause (i), the Court may permit the use or disclosure of information acquired
				before the date of the correction pursuant to such minimization procedures as
				the Court shall establish for purposes of this clause.
													(C)Requirement
				for written statementIn support of its orders under this
				subsection, the Court shall provide, simultaneously with the orders, for the
				record a written statement of its reasons.
											(6)Appeal
											(A)Appeal to
				the Court of ReviewThe Government may appeal any order under
				this section to the Foreign Intelligence Surveillance Court of Review, which
				shall have jurisdiction to review such order. For any decision affirming,
				reversing, or modifying an order of the Foreign Intelligence Surveillance
				Court, the Court of Review shall provide for the record a written statement of
				its reasons.
											(B)Stay pending
				appealThe Government may move for a stay of any order of the
				Foreign Intelligence Surveillance Court under paragraph (5)(B)(i) pending
				review by the Court en banc or pending appeal to the Foreign Intelligence
				Surveillance Court of Review.
											(C)Certiorari
				to the Supreme CourtThe Government may file a petition for a
				writ of certiorari for review of a decision of the Court of Review issued under
				subparagraph (A). The record for such review shall be transmitted under seal to
				the Supreme Court of the United States, which shall have jurisdiction to review
				such decision.
											(7)Compliance
				reviewThe Court may review and assess compliance with the
				minimization procedures submitted to the Court pursuant to subsections (c) and
				(f) by reviewing the semiannual assessments submitted by the Attorney General
				and the Director of National Intelligence pursuant to subsection (l)(1) with
				respect to compliance with minimization procedures. In conducting a review
				under this paragraph, the Court may, to the extent necessary, require the
				Government to provide additional information regarding the acquisition,
				retention, or dissemination of information concerning United States persons
				during the course of an acquisition authorized under subsection (a).
										(8)Remedial
				authorityThe Foreign Intelligence Surveillance Court shall have
				authority to fashion remedies as necessary to enforce—
											(A)any order issued
				under this section; and
											(B)compliance with
				any such order.
											(j)Judicial
				proceedingsJudicial proceedings under this section shall be
				conducted as expeditiously as possible.
									(k)Maintenance
				of records
										(1)StandardsA
				record of a proceeding under this section, including petitions filed, orders
				granted, and statements of reasons for decision, shall be maintained under
				security measures adopted by the Chief Justice of the United States, in
				consultation with the Attorney General and the Director of National
				Intelligence.
										(2)Filing and
				reviewAll petitions under this section shall be filed under
				seal. In any proceedings under this section, the court shall, upon request of
				the Government, review ex parte and in camera any Government submission, or
				portions of a submission, which may include classified information.
										(3)Retention
				of recordsA directive made or an order granted under this
				section shall be retained for a period of not less than 10 years from the date
				on which such directive or such order is made.
										(l)Oversight
										(1)Semiannual
				assessmentNot less frequently than once every 6 months, the
				Attorney General and Director of National Intelligence shall assess compliance
				with the targeting and minimization procedures required by subsections (c),
				(e), and (f) and shall submit each such assessment to—
											(A)the Foreign
				Intelligence Surveillance Court; and
											(B)the congressional
				intelligence committees.
											(2)Agency
				assessmentThe Inspectors General of the Department of Justice
				and of any element of the intelligence community authorized to acquire foreign
				intelligence information under subsection (a)—
											(A)are authorized to
				review the compliance of their agency or element with the targeting and
				minimization procedures required by subsections (c), (e), and (f);
											(B)with respect
				to acquisitions authorized under subsection (a), shall review the number of
				disseminated intelligence reports containing a reference to a United States
				person identity and the number of United States person identities subsequently
				disseminated by the element concerned in response to requests for identities
				that were not referred to by name or title in the original reporting;
											(C)with respect
				to acquisitions authorized under subsection (a), shall review the number of
				targets that were later determined to be located in the United States and the
				number of persons located in the United States whose communications were
				reviewed; and
											(D)shall provide
				each such review to—
												(i)the Attorney
				General;
												(ii)the Director
				of National Intelligence; and
												(iii)the
				congressional intelligence committees.
												(3)Annual
				review
											(A)Requirement
				to conductThe head of an element of the intelligence community
				conducting an acquisition authorized under subsection (a) shall direct the
				element to conduct an annual review to determine whether there is reason to
				believe that foreign intelligence information has been or will be obtained from
				the acquisition. The annual review shall provide, with respect to such
				acquisitions authorized under subsection (a)—
												(i)an accounting
				of the number of disseminated intelligence reports containing a reference to a
				United States person identity;
												(ii)an
				accounting of the number of United States person identities subsequently
				disseminated by that element in response to requests for identities that were
				not referred to by name or title in the original reporting; and
												(iii)the number
				of targets that were later determined to be located in the United States and
				the number of persons located in the United States whose communications were
				reviewed.
												(B)Use of
				reviewThe head of each element of the intelligence community
				that conducts an annual review under subparagraph (A) shall use each such
				review to evaluate the adequacy of the minimization procedures utilized by such
				element or the application of the minimization procedures to a particular
				acquisition authorized under subsection (a).
											(C)Provision
				of review to Foreign Intelligence Surveillance CourtThe head of
				each element of the intelligence community that conducts an annual review under
				subparagraph (A) shall provide such review to the Foreign Intelligence
				Surveillance Court.
											(4)Reports to
				Congress
											(A)Semiannual
				reportNot less frequently than once every 6 months, the Attorney
				General shall fully inform, in a manner consistent with national security, the
				congressional intelligence committees, the Committee on the Judiciary of the
				Senate, and the Committee on the Judiciary of the House of Representatives,
				concerning the implementation of this Act.
											(B)ContentEach
				report made under subparagraph (A) shall include—
												(i)any
				certifications made under subsection (g) during the reporting period;
												(ii)any
				directives issued under subsection (h) during the reporting period;
												(iii)the
				judicial review during the reporting period of any such certifications and
				targeting and minimization procedures utilized with respect to such
				acquisition, including a copy of any order or pleading in connection with such
				review that contains a significant legal interpretation of the provisions of
				this Act;
												(iv)any actions
				taken to challenge or enforce a directive under paragraphs (4) or (5) of
				subsections (h);
												(v)any
				compliance reviews conducted by the Department of Justice or the Office of the
				Director of National Intelligence of acquisitions authorized under subsection
				(a);
												(vi)a
				description of any incidents of noncompliance with a directive issued by the
				Attorney General and the Director of National Intelligence under subsection
				(h), including—
													(I)incidents of
				noncompliance by an element of the intelligence community with procedures
				adopted pursuant to subsections (c), (e), and (f); and
													(II)incidents of
				noncompliance by a specified person to whom the Attorney General and Director
				of National Intelligence issued a directive under subsection (h);
													(vii)any
				procedures implementing this section; and
												(viii)any annual
				review conducted pursuant to paragraph (3).
												703.Use of
				information acquired under section 702
									Information acquired from an
				acquisition conducted under section 702 shall be deemed to be information
				acquired from an electronic surveillance pursuant to title I for purposes of
				section 106, except for the purposes of subsection (j) of such
				section.
									.
					(b)Table of
			 contentsThe table of
			 contents in the first section of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.) is amended—
					(1)by striking
			 the item relating to title VII;
					(2)by striking
			 the item relating to section 701; and
					(3)by adding at
			 the end the following:
						
							
								TITLE VII—Additional procedures for
				targeting communications of certain persons outside the United States
				
								Sec. 701. Definitions.
								Sec. 702. Procedures for acquiring the
				communications of certain persons outside the United States.
								Sec. 703. Use of information acquired
				under section
				702.
							
							.
					(c)Sunset
					(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by subsections (a)(2) and (b) shall cease to have effect on December 31,
			 2011.
					(2)Continuing
			 applicabilitySection 702(h)(3) of the Foreign Intelligence
			 Surveillance Act of 1978 (as amended by subsection (a)) shall remain in effect
			 with respect to any directive issued pursuant to section 702(h) of that Act (as
			 so amended) during the period such directive was in effect. The use of
			 information acquired by an acquisition conducted under section 702 of that Act
			 (as so amended) shall continue to be governed by the provisions of section 703
			 of that Act (as so amended).
					102.Statement
			 of exclusive means by which electronic surveillance and interception of certain
			 communications may be conducted
				(a)Statement
			 of exclusive meansTitle I of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is amended by adding at the
			 end the following new section:
					
						112.Statement of exclusive means by which electronic
		  surveillance and interception of certain communications may be
		  conducted(a)This Act shall be the
				exclusive means for targeting United States persons for the purpose of
				acquiring their communications or communications information for foreign
				intelligence purposes, whether such persons are inside the United States or
				outside the United States, except in cases where specific statutory
				authorization exists to obtain communications information without an order
				under this Act.
							(b)Chapters 119 and
				121 of title 18, United States Code, and this Act shall be the exclusive means
				by which electronic surveillance and the interception of domestic wire, oral,
				or electronic communications may be conducted.
							(c)Subsections (a)
				and (b) shall apply unless specific statutory authorization for electronic
				surveillance, other than as an amendment to this Act, is enacted. Such specific
				statutory authorization shall be the only exception to subsection (a) and
				(b).
							.
				(b)Conforming
			 amendments
					(1)In
			 generalSection 2511(2)(a) of title 18, United States Code, is
			 amended by adding at the end the following:
						
							(iii)A certification under subparagraph
				(ii)(B) for assistance to obtain foreign intelligence information shall
				identify the specific provision of the Foreign Intelligence Surveillance Act of
				1978 (50 U.S.C. 1801 et seq.) that provides an exception from providing a court
				order, and shall certify that the statutory requirements of such provision have
				been
				met.
							.
					(2)Table of
			 contentsThe table of contents in the first section of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is
			 amended by adding after the item relating to section 111, the following:
						
							
								Sec. 112. Statement of exclusive means by
				which electronic surveillance and interception of certain communications may be
				conducted.
							
							.
					(c)OffenseSection
			 109(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1809(a))
			 is amended by striking authorized by statute each place it
			 appears in such section and inserting authorized by this title or
			 chapter 119, 121, or 206 of title 18, United States Code.
				103.Submittal
			 to Congress of certain court orders under the Foreign Intelligence Surveillance
			 Act of 1978
				(a)Inclusion of certain orders in semi-annual
			 reports of Attorney GeneralSubsection (a)(5) of section 601 of
			 the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1871) is amended
			 by striking (not including orders) and inserting ,
			 orders,.
				(b)Reports by
			 Attorney General on certain other ordersSuch section 601 is
			 further amended by adding at the end the following new subsection:
					
						(c)Submissions to
				CongressThe Attorney General
				shall submit to the committees of Congress referred to in subsection
				(a)—
							(1)a copy of any
				decision, order, or opinion issued by the Foreign Intelligence Surveillance
				Court or the Foreign Intelligence Surveillance Court of Review that includes
				significant construction or interpretation of any provision of this Act, and
				any pleadings associated with such decision, order, or opinion, not later than
				45 days after such decision, order, or opinion is issued; and
							(2)a copy of any
				such decision, order, or opinion, and the pleadings associated with such
				decision, order, or opinion, that was issued during the 5-year period ending on
				the date of the enactment of the FISA
				Amendments Act of 2007 and not previously submitted in a report
				under subsection
				(a).
							.
				104.Applications
			 for court ordersSection 104
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1804) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 paragraphs (2) and (11);
					(B)by
			 redesignating paragraphs (3) through (10) as paragraphs (2) through (9),
			 respectively;
					(C)in paragraph
			 (5), as redesignated by subparagraph (B) of this paragraph, by striking
			 detailed;
					(D)in paragraph
			 (6), as redesignated by subparagraph (B) of this paragraph, in the matter
			 preceding subparagraph (A)—
						(i)by striking
			 Affairs or and inserting Affairs,; and
						(ii)by striking
			 Senate— and inserting Senate, or the Deputy Director of
			 the Federal Bureau of Investigation, if the Director of the Federal Bureau of
			 Investigation is unavailable—;
						(E)in paragraph
			 (7), as redesignated by subparagraph (B) of this paragraph, by striking
			 statement of and inserting summary statement
			 of;
					(F)in paragraph
			 (8), as redesignated by subparagraph (B) of this paragraph, by adding
			 and at the end; and
					(G)in paragraph
			 (9), as redesignated by subparagraph (B) of this paragraph, by striking
			 ; and and inserting a period;
					(2)by striking
			 subsection (b);
				(3)by
			 redesignating subsections (c) through (e) as subsections (b) through (d),
			 respectively; and
				(4)in paragraph
			 (1)(A) of subsection (d), as redesignated by paragraph (3) of this subsection,
			 by striking or the Director of National Intelligence and
			 inserting the Director of National Intelligence, or the Director of the
			 Central Intelligence Agency.
				105.Issuance
			 of an orderSection 105 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1805) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 paragraph (1); and
					(B)by
			 redesignating paragraphs (2) through (5) as paragraphs (1) through (4),
			 respectively;
					(2)in subsection
			 (b), by striking (a)(3) and inserting
			 (a)(2);
				(3)in subsection
			 (c)(1)—
					(A)in
			 subparagraph (D), by adding and at the end;
					(B)in
			 subparagraph (E), by striking ; and and inserting a period;
			 and
					(C)by striking
			 subparagraph (F);
					(4)by striking
			 subsection (d);
				(5)by
			 redesignating subsections (e) through (i) as subsections (d) through (h),
			 respectively;
				(6)by amending
			 subsection (e), as redesignated by paragraph (5) of this section, to read as
			 follows:
					
						(e)(1)Notwithstanding any
				other provision of this title, the Attorney General may authorize the emergency
				employment of electronic surveillance if the Attorney General—
								(A)determines that an emergency situation
				exists with respect to the employment of electronic surveillance to obtain
				foreign intelligence information before an order authorizing such surveillance
				can with due diligence be obtained;
								(B)determines that the factual basis for
				issuance of an order under this title to approve such electronic surveillance
				exists;
								(C)informs, either personally or through
				a designee, a judge having jurisdiction under section 103 at the time of such
				authorization that the decision has been made to employ emergency electronic
				surveillance; and
								(D)makes an application in accordance
				with this title to a judge having jurisdiction under section 103 as soon as
				practicable, but not later than 168 hours after the Attorney General authorizes
				such surveillance.
								(2)If the Attorney General authorizes
				the emergency employment of electronic surveillance under paragraph (1), the
				Attorney General shall require that the minimization procedures required by
				this title for the issuance of a judicial order be followed.
							(3)In the absence of a judicial order
				approving such electronic surveillance, the surveillance shall terminate when
				the information sought is obtained, when the application for the order is
				denied, or after the expiration of 168 hours from the time of authorization by
				the Attorney General, whichever is earliest.
							(4)A denial of the application made
				under this subsection may be reviewed as provided in section 103.
							(5)In the event that such application
				for approval is denied, or in any other case where the electronic surveillance
				is terminated and no order is issued approving the surveillance, no information
				obtained or evidence derived from such surveillance shall be received in
				evidence or otherwise disclosed in any trial, hearing, or other proceeding in
				or before any court, grand jury, department, office, agency, regulatory body,
				legislative committee, or other authority of the United States, a State, or
				political subdivision thereof, and no information concerning any United States
				person acquired from such surveillance shall subsequently be used or disclosed
				in any other manner by Federal officers or employees without the consent of
				such person, except with the approval of the Attorney General if the
				information indicates a threat of death or serious bodily harm to any
				person.
							(6)The Attorney General shall assess
				compliance with the requirements of paragraph
				(5).
							;
				and
				(7)by adding at
			 the end the following:
					
						(i)In any case
				in which the Government makes an application to a judge under this title to
				conduct electronic surveillance involving communications and the judge grants
				such application, upon the request of the applicant, the judge shall also
				authorize the installation and use of pen registers and trap and trace devices,
				and direct the disclosure of the information set forth in section
				402(d)(2).
						.
				106.Use of
			 informationSubsection (i) of
			 section 106 of the Foreign Intelligence Surveillance Act of 1978 (8 U.S.C.
			 1806) is amended by striking radio communication and inserting
			 communication.
			107.Amendments
			 for physical searches
				(a)ApplicationsSection
			 303 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1823) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraph (2);
						(B)by
			 redesignating paragraphs (3) through (9) as paragraphs (2) through (8),
			 respectively;
						(C)in paragraph
			 (2), as redesignated by subparagraph (B) of this paragraph, by striking
			 detailed;
						(D)in paragraph
			 (3)(C), as redesignated by subparagraph (B) of this paragraph, by inserting
			 or is about to be before owned; and
						(E)in paragraph
			 (6), as redesignated by subparagraph (B) of this paragraph, in the matter
			 preceding subparagraph (A)—
							(i)by striking
			 Affairs or and inserting Affairs,; and
							(ii)by striking
			 Senate— and inserting Senate, or the Deputy Director of
			 the Federal Bureau of Investigation, if the Director of the Federal Bureau of
			 Investigation is unavailable—; and
							(2)in subsection
			 (d)(1)(A), by striking or the Director of National Intelligence
			 and inserting the Director of National Intelligence, or the Director of
			 the Central Intelligence Agency.
					(b)OrdersSection
			 304 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1824) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraph (1); and
						(B)by
			 redesignating paragraphs (2) through (5) as paragraphs (1) through (4),
			 respectively; and
						(2)by amending
			 subsection (e) to read as follows:
						
							(e)(1)Notwithstanding any
				other provision of this title, the Attorney General may authorize the emergency
				employment of a physical search if the Attorney General—
									(A)determines that an emergency situation
				exists with respect to the employment of a physical search to obtain foreign
				intelligence information before an order authorizing such physical search can
				with due diligence be obtained;
									(B)determines that the factual basis for
				issuance of an order under this title to approve such physical search
				exists;
									(C)informs, either personally or through
				a designee, a judge of the Foreign Intelligence Surveillance Court at the time
				of such authorization that the decision has been made to employ an emergency
				physical search; and
									(D)makes an application in accordance
				with this title to a judge of the Foreign Intelligence Surveillance Court as
				soon as practicable, but not more than 168 hours after the Attorney General
				authorizes such physical search.
									(2)If the Attorney General authorizes
				the emergency employment of a physical search under paragraph (1), the Attorney
				General shall require that the minimization procedures required by this title
				for the issuance of a judicial order be followed.
								(3)In the absence of a judicial order
				approving such physical search, the physical search shall terminate when the
				information sought is obtained, when the application for the order is denied,
				or after the expiration of 168 hours from the time of authorization by the
				Attorney General, whichever is earliest.
								(4)A denial of the application made
				under this subsection may be reviewed as provided in section 103.
								(5)(A)In the event that
				such application for approval is denied, or in any other case where the
				physical search is terminated and no order is issued approving the physical
				search, no information obtained or evidence derived from such physical search
				shall be received in evidence or otherwise disclosed in any trial, hearing, or
				other proceeding in or before any court, grand jury, department, office,
				agency, regulatory body, legislative committee, or other authority of the
				United States, a State, or political subdivision thereof, and no information
				concerning any United States person acquired from such physical search shall
				subsequently be used or disclosed in any other manner by Federal officers or
				employees without the consent of such person, except with the approval of the
				Attorney General if the information indicates a threat of death or serious
				bodily harm to any person.
									(B)The Attorney General shall assess
				compliance with the requirements of subparagraph
				(A).
									.
					(c)Conforming
			 amendmentsThe Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801 et seq.) is amended—
					(1)in section
			 304(a)(4), as redesignated by subsection (b) of this section, by striking
			 303(a)(7)(E) and inserting 303(a)(6)(E);
			 and
					(2)in section
			 305(k)(2), by striking 303(a)(7) and inserting
			 303(a)(6).
					108.Amendments
			 for emergency pen registers and trap and trace devicesSection 403 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1843) is amended—
				(1)in subsection
			 (a)(2), by striking 48 hours and inserting 168
			 hours; and
				(2)in subsection
			 (c)(1)(C), by striking 48 hours and inserting 168
			 hours.
				109.Foreign
			 Intelligence Surveillance Court
				(a)Designation
			 of judgesSubsection (a) of
			 section 103 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1803) is amended by inserting at least before seven of
			 the United States judicial circuits.
				(b)En banc
			 authority
					(1)In
			 generalSubsection (a) of section 103 of the Foreign Intelligence
			 Surveillance Act of 1978, as amended by subsection (a) of this section, is
			 further amended—
						(A)by inserting
			 (1) after (a); and
						(B)by adding at
			 the end the following new paragraph:
							
								(2)(A)The court
				established under this subsection may, on its own initiative, or upon the
				request of the Government in any proceeding or a party under section 501(f) or
				paragraph (4) or (5) of section 702(h), hold a hearing or rehearing, en banc,
				when ordered by a majority of the judges that constitute such court upon a
				determination that—
										(i)en banc consideration is necessary to
				secure or maintain uniformity of the court's decisions; or
										(ii)the proceeding involves a question of
				exceptional importance.
										(B)Any authority granted by this Act to
				a judge of the court established under this subsection may be exercised by the
				court en banc. When exercising such authority, the court en banc shall comply
				with any requirements of this Act on the exercise of such authority.
									(C)For purposes of this paragraph, the
				court en banc shall consist of all judges who constitute the court established
				under this
				subsection.
									.
						(2)Conforming
			 amendmentsThe Foreign Intelligence Surveillance Act of 1978 is
			 further amended—
						(A)in subsection
			 (a) of section 103, as amended by this subsection, by inserting (except
			 when sitting en banc under paragraph (2)) after no judge
			 designated under this subsection; and
						(B)in section
			 302(c) (50 U.S.C. 1822(c)), by inserting (except when sitting en
			 banc) after except that no judge.
						(c)Stay or
			 modification during an appealSection 103 of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1803) is amended—
					(1)by
			 redesignating subsection (f) as subsection (g); and
					(2)by inserting
			 after subsection (e) the following new subsection:
						
							(f)(1)A judge of the
				court established under subsection (a), the court established under subsection
				(b) or a judge of that court, or the Supreme Court of the United States or a
				justice of that court, may, in accordance with the rules of their respective
				courts, enter a stay of an order or an order modifying an order of the court
				established under subsection (a) or the court established under subsection (b)
				entered under any title of this Act, while the court established under
				subsection (a) conducts a rehearing, while an appeal is pending to the court
				established under subsection (b), or while a petition of certiorari is pending
				in the Supreme Court of the United States, or during the pendency of any review
				by that court.
								(2)The authority described in paragraph
				(1) shall apply to an order entered under any provision of this
				Act.
								.
					110.Review of
			 previous actions
				(a)DefinitionsIn
			 this section—
					(1)the term
			 element of the intelligence community means an element of the
			 intelligence community specified in or designated under section 3(4) of the
			 National Security Act of 1947 (50 U.S.C. 401a(4)); and
					(2)the term
			 Terrorist Surveillance Program means the intelligence program
			 publicly confirmed by the President in a radio address on December 17, 2005,
			 and any previous, subsequent or related, versions or elements of that
			 program.
					(b)AuditNot
			 later than 180 days after the date of the enactment of this Act, the Inspectors
			 General of the Department of Justice and relevant elements of the intelligence
			 community shall work in conjunction to complete a comprehensive audit of the
			 Terrorist Surveillance Program and any closely related intelligence activities,
			 which shall include acquiring all documents relevant to such programs,
			 including memoranda concerning the legal authority of a program, authorizations
			 of a program, certifications to telecommunications carriers, and court
			 orders.
				(c)Report—
					(1)In
			 generalNot later than 30 days after the completion of the audit
			 under subsection (b), the Inspectors General shall submit to the Permanent
			 Select Committee on Intelligence and the Committee on the Judiciary of the
			 House of Representatives and the Select Committee on Intelligence and the
			 Committee on the Judiciary of the Senate a joint report containing the results
			 of that audit, including all documents acquired pursuant to the conduct of that
			 audit.
					(2)FormThe
			 report under paragraph (1) shall be submitted in unclassified form, but may
			 include a classified annex.
					(d)Expedited
			 security clearanceThe Director of National Intelligence shall
			 ensure that the process for the investigation and adjudication of an
			 application by an Inspector General or any appropriate staff of an Inspector
			 General for a security clearance necessary for the conduct of the audit under
			 subsection (b) is conducted as expeditiously as possible.
				(e)Additional
			 legal and other personnel for the Inspectors GeneralThe Inspectors General of the Department of
			 Justice and of the relevant elements of the intelligence community are
			 authorized such additional legal and other personnel as may be necessary to
			 carry out the prompt and timely preparation of the audit and report required
			 under this section. Personnel authorized by this subsection shall perform such
			 duties relating to the audit as the relevant Inspector General shall direct.
			 The personnel authorized by this subsection are in addition to any other
			 personnel authorized by law.
				111.Technical
			 and conforming amendmentsSection 103(e) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1803(e)) is amended—
				(1)in paragraph (1), by striking
			 105B(h) or 501(f)(1) and inserting 501(f)(1) or
			 702; and
				(2)in paragraph (2), by striking
			 105B(h) or 501(f)(1) and inserting 501(f)(1) or
			 702.
				IIProtections for
			 electronic communication service providers
			201.DefinitionsIn this title:
				(1)AssistanceThe term assistance means the
			 provision of, or the provision of access to, information (including
			 communication contents, communications records, or other information relating
			 to a customer or communication), facilities, or another form of
			 assistance.
				(2)ContentsThe term contents has the
			 meaning given that term in section 101(n) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801(n)).
				(3)Covered civil
			 actionThe term covered civil action means a civil
			 action filed in a Federal or State court that—
					(A)alleges that an
			 electronic communication service provider furnished assistance to an element of
			 the intelligence community; and
					(B)seeks monetary or
			 other relief from the electronic communication service provider related to the
			 provision of such assistance.
					(4)Electronic
			 communication service providerThe term electronic
			 communication service provider means—
					(A)a
			 telecommunications carrier, as that term is defined in section 3 of the
			 Communications Act of 1934 (47 U.S.C. 153);
					(B)a provider of an
			 electronic communication service, as that term is defined in section 2510 of
			 title 18, United States Code;
					(C)a provider of a
			 remote computing service, as that term is defined in section 2711 of title 18,
			 United States Code;
					(D)any other
			 communication service provider who has access to wire or electronic
			 communications either as such communications are transmitted or as such
			 communications are stored;
					(E)a parent,
			 subsidiary, affiliate, successor, or assignee of an entity described in
			 subparagraph (A), (B), (C), or (D); or
					(F)an officer,
			 employee, or agent of an entity described in subparagraph (A), (B), (C), (D),
			 or (E).
					(5)Element of the
			 intelligence communityThe term element of the intelligence
			 community means an element of the intelligence community specified in or
			 designated under section 3(4) of the National Security Act of 1947 (50 U.S.C.
			 401a(4)).
				202.Limitations on
			 civil actions for electronic communication service providers
				(a)Limitations
					(1)In
			 generalNotwithstanding any
			 other provision of law, a covered civil action shall not lie or be maintained
			 in a Federal or State court, and shall be promptly dismissed, if the Attorney
			 General certifies to the court that—
						(A)the assistance
			 alleged to have been provided by the electronic communication service provider
			 was—
							(i)in
			 connection with an intelligence activity involving communications that
			 was—
								(I)authorized by the
			 President during the period beginning on September 11, 2001, and ending on
			 January 17, 2007; and
								(II)designed to
			 detect or prevent a terrorist attack, or activities in preparation for a
			 terrorist attack, against the United States; and
								(ii)described in a
			 written request or directive from the Attorney General or the head of an
			 element of the intelligence community (or the deputy of such person) to the
			 electronic communication service provider indicating that the activity
			 was—
								(I)authorized by the
			 President; and
								(II)determined to be
			 lawful; or
								(B)the electronic
			 communication service provider did not provide the alleged assistance.
						(2)ReviewA
			 certification made pursuant to paragraph (1) shall be subject to review by a
			 court for abuse of discretion.
					(b)Review of
			 certificationsIf the Attorney General files a declaration under
			 section 1746 of title 28, United States Code, that disclosure of a
			 certification made pursuant to subsection (a) would harm the national security
			 of the United States, the court shall—
					(1)review such
			 certification in camera and ex parte; and
					(2)limit any public
			 disclosure concerning such certification, including any public order following
			 such an ex parte review, to a statement that the conditions of subsection (a)
			 have been met, without disclosing the subparagraph of subsection (a)(1) that is
			 the basis for the certification.
					(c)NondelegationThe
			 authority and duties of the Attorney General under this section shall be
			 performed by the Attorney General (or Acting Attorney General) or a designee in
			 a position not lower than the Deputy Attorney General.
				(d)Civil actions
			 in State courtA covered
			 civil action that is brought in a State court shall be deemed to arise under
			 the Constitution and laws of the United States and shall be removable under
			 section 1441 of title 28, United States Code.
				(e)Rule of
			 constructionNothing in this
			 section may be construed to limit any otherwise available immunity, privilege,
			 or defense under any other provision of law.
				(f)Effective date
			 and applicationThis section
			 shall apply to any covered civil action that is pending on or filed after the
			 date of enactment of this Act.
				203.Procedures for
			 implementing statutory defenses under the Foreign Intelligence Surveillance Act
			 of 1978The Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), as amended by
			 section 101, is further amended by adding after title VII the following new
			 title:
				
					VIIIProtection of
				persons assisting the Government 
						801.DefinitionsIn this title:
							(1)AssistanceThe
				term assistance means the provision of, or the provision of access
				to, information (including communication contents, communications records, or
				other information relating to a customer or communication), facilities, or
				another form of assistance.
							(2)Attorney
				GeneralThe term Attorney General has the meaning
				give that term in section 101(g).
							(3)ContentsThe term contents has the
				meaning given that term in section 101(n).
							(4)Electronic
				communication service providerThe term electronic
				communication service provider means—
								(A)a
				telecommunications carrier, as that term is defined in section 3 of the
				Communications Act of 1934 (47 U.S.C. 153);
								(B)a provider of
				electronic communications service, as that term is defined in section 2510 of
				title 18, United States Code;
								(C)a provider of a
				remote computing service, as that term is defined in section 2711 of title 18,
				United States Code;
								(D)any other
				communication service provider who has access to wire or electronic
				communications either as such communications are transmitted or as such
				communications are stored;
								(E)a parent,
				subsidiary, affiliate, successor, or assignee of an entity described in
				subparagraph (A), (B), (C), or (D); or
								(F)an officer,
				employee, or agent of an entity described in subparagraph (A), (B), (C), (D),
				or (E).
								(5)Element of the
				intelligence communityThe term element of the intelligence
				community means an element of the intelligence community as specified or
				designated under section 3(4) of the National Security Act of 1947 (50 U.S.C.
				401a(4)).
							(6)PersonThe
				term person means—
								(A)an electronic
				communication service provider; or
								(B)a landlord,
				custodian, or other person who may be authorized or required to furnish
				assistance pursuant to—
									(i)an order of the
				court established under section 103(a) directing such assistance;
									(ii)a certification
				in writing under section 2511(2)(a)(ii)(B) or 2709(b) of title 18, United
				States Code; or
									(iii)a directive
				under section 102(a)(4), 105B(e), as in effect on the day before the date of
				the enactment of the FISA Amendments Act of
				2007 or 703(h).
									(7)StateThe
				term State means any State, political subdivision of a State, the
				Commonwealth of Puerto Rico, the District of Columbia, and any territory or
				possession of the United States, and includes any officer, public utility
				commission, or other body authorized to regulate an electronic communication
				service provider.
							802.Procedures for
				implementing statutory defenses
							(a)Requirement for
				certification
								(1)In
				generalNotwithstanding any
				other provision of law, no civil action may lie or be maintained in a Federal
				or State court against any person for providing assistance to an element of the
				intelligence community, and shall be promptly dismissed, if the Attorney
				General certifies to the court that—
									(A)any assistance by
				that person was provided pursuant to an order of the court established under
				section 103(a) directing such assistance;
									(B)any assistance by
				that person was provided pursuant to a certification in writing under section
				2511(2)(a)(ii)(B) or 2709(b) of title 18, United States Code;
									(C)any assistance by
				that person was provided pursuant to a directive under sections 102(a)(4),
				105B(e), as in effect on the day before the date of the enactment of the
				FISA Amendments Act of 2007, or
				703(h) directing such assistance; or
									(D)the person did
				not provide the alleged assistance.
									(2)ReviewA
				certification made pursuant to paragraph (1) shall be subject to review by a
				court for abuse of discretion.
								(b)Limitations on
				disclosureIf the Attorney General files a declaration under
				section 1746 of title 28, United States Code, that disclosure of a
				certification made pursuant to subsection (a) would harm the national security
				of the United States, the court shall—
								(1)review such
				certification in camera and ex parte; and
								(2)limit any public
				disclosure concerning such certification, including any public order following
				such an ex parte review, to a statement that the conditions of subsection (a)
				have been met, without disclosing the subparagraph of subsection (a)(1) that is
				the basis for the certification.
								(c)RemovalA
				civil action against a person for providing assistance to an element of the
				intelligence community that is brought in a State court shall be deemed to
				arise under the Constitution and laws of the United States and shall be
				removable under section 1441 of title 28, United States Code.
							(d)Relationship to
				other lawsNothing in this
				section may be construed to limit any otherwise available immunity, privilege,
				or defense under any other provision of law.
							(e)ApplicabilityThis section shall apply to a civil action
				pending on or filed after the date of enactment of the
				FISA Amendments Act of
				2007.
							.
			204.Preemption of
			 State investigationsTitle
			 VIII of the Foreign Intelligence Surveillance Act (50 U.S.C. 1801 et seq.), as
			 added by section 203 of this Act, is amended by adding at the end the following
			 new section:
				
					803.Preemption
						(a)In
				generalNo State shall have
				authority to—
							(1)conduct an
				investigation into an electronic communication service provider's alleged
				assistance to an element of the intelligence community;
							(2)require through
				regulation or any other means the disclosure of information about an electronic
				communication service provider's alleged assistance to an element of the
				intelligence community;
							(3)impose any
				administrative sanction on an electronic communication service provider for
				assistance to an element of the intelligence community; or
							(4)commence or
				maintain a civil action or other proceeding to enforce a requirement that an
				electronic communication service provider disclose information concerning
				alleged assistance to an element of the intelligence community.
							(b)Suits by the
				United StatesThe United States may bring suit to enforce the
				provisions of this section.
						(c)JurisdictionThe
				district courts of the United States shall have jurisdiction over any civil
				action brought by the United States to enforce the provisions of this
				section.
						(d)ApplicationThis section shall apply to any
				investigation, action, or proceeding that is pending on or filed after the date
				of enactment of the FISA Amendments Act of
				2007.
						.
			205.Technical
			 amendmentsThe table of
			 contents in the first section of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801 et seq.), as amended by section 101(b), is further amended
			 by adding at the end the following:
				
					
						TITLE VIII—Protection of persons assisting the Government
				
						Sec. 801. Definitions.
						Sec. 802. Procedures for implementing statutory
				defenses.
						Sec. 803.
				Preemption.
					
					.
			IIIOther
			 provisions
			301.SeverabilityIf any provision of this Act, any amendment
			 made by this Act, or the application thereof to any person or circumstances is
			 held invalid, the validity of the remainder of the Act, any such amendments,
			 and of the application of such provisions to other persons and circumstances
			 shall not be affected thereby.
			302.Effective
			 date; repeal; transition procedures
				(a)In
			 generalExcept as provided in subsection (c), the amendments made
			 by this Act shall take effect on the date of the enactment of this Act.
				(b)Repeal
					(1)In
			 generalExcept as provided in subsection (c), sections 105A,
			 105B, and 105C of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1805a, 1805b, and 1805c) are repealed.
					(2)Table of contentsThe table of contents in the first section
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et
			 seq.) is amended by striking the items relating to sections
			 105A, 105B, and 105C.
					(c)Transitions
			 procedures
					(1)Protection from
			 liabilityNotwithstanding subsection (b)(1), subsection (l) of
			 section 105B of the Foreign Intelligence Surveillance Act of 1978 shall remain
			 in effect with respect to any directives issued pursuant to such section 105B
			 for information, facilities, or assistance provided during the period such
			 directive was or is in effect.
					(2)Orders in
			 effect
						(A)Orders in
			 effect on date of enactmentNotwithstanding any other provision
			 of this Act or of the Foreign Intelligence Surveillance Act of 1978—
							(i)any
			 order in effect on the date of enactment of this Act issued pursuant to the
			 Foreign Intelligence Surveillance Act of 1978 or section 6(b) of the Protect
			 America Act of 2007 (Public Law 110–55; 121 Stat. 556) shall remain in effect
			 until the date of expiration of such order; and
							(ii)at
			 the request of the applicant, the court established under section 103(a) of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1803(a)) shall
			 reauthorize such order if the facts and circumstances continue to justify
			 issuance of such order under the provisions of such Act, as in effect on the
			 day before the date of the enactment of the Protect America Act of 2007, except
			 as amended by sections 102, 103, 104, 105, 106, 107, 108, and 109 of this
			 Act.
							(B)Orders in
			 effect on December 31, 2013Any order issued under title VII of
			 the Foreign Intelligence Surveillance Act of 1978, as amended by section 101 of
			 this Act, in effect on December 31, 2013, shall continue in effect until the
			 date of the expiration of such order. Any such order shall be governed by the
			 applicable provisions of the Foreign Intelligence Surveillance Act of 1978, as
			 so amended.
						(3)Authorizations
			 and directives in effect
						(A)Authorizations
			 and directives in effect on date of enactmentNotwithstanding any
			 other provision of this Act or of the Foreign Intelligence Surveillance Act of
			 1978, any authorization or directive in effect on the date of the enactment of
			 this Act issued pursuant to the Protect America Act of 2007, or any amendment
			 made by that Act, shall remain in effect until the date of expiration of such
			 authorization or directive. Any such authorization or directive shall be
			 governed by the applicable provisions of the Protect America Act of 2007 (121
			 Stat. 552), and the amendment made by that Act, and, except as provided in
			 paragraph (4) of this subsection, any acquisition pursuant to such
			 authorization or directive shall be deemed not to constitute electronic
			 surveillance (as that term is defined in section 101(f) of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801(f)), as construed in
			 accordance with section 105A of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1805a)).
						(B)Authorizations
			 and directives in effect on December 31, 2013Any authorization
			 or directive issued under title VII of the Foreign Intelligence Surveillance
			 Act of 1978, as amended by section 101 of this Act, in effect on December 31,
			 2013, shall continue in effect until the date of the expiration of such
			 authorization or directive. Any such authorization or directive shall be
			 governed by the applicable provisions of the Foreign Intelligence Surveillance
			 Act of 1978, as so amended, and, except as provided in section 704 of the
			 Foreign Intelligence Surveillance Act of 1978, as so amended, any acquisition
			 pursuant to such authorization or directive shall be deemed not to constitute
			 electronic surveillance (as that term is defined in section 101(f) of the
			 Foreign Intelligence Surveillance Act of 1978, to the extent that such section
			 101(f) is limited by section 701 of the Foreign Intelligence Surveillance Act
			 of 1978, as so amended).
						(4)Use of
			 information acquired under protect america actInformation
			 acquired from an acquisition conducted under the Protect America Act of 2007,
			 and the amendments made by that Act, shall be deemed to be information acquired
			 from an electronic surveillance pursuant to title I of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) for purposes of section 106
			 of that Act (50 U.S.C. 1806), except for purposes of subsection (j) of such
			 section.
					(5)New
			 ordersNotwithstanding any other provision of this Act or of the
			 Foreign Intelligence Surveillance Act of 1978—
						(A)the government
			 may file an application for an order under the Foreign Intelligence
			 Surveillance Act of 1978, as in effect on the day before the date of the
			 enactment of the Protect America Act of 2007, except as amended by sections
			 102, 103, 104, 105, 106, 107, 108, and 109 of this Act; and
						(B)the court
			 established under section 103(a) of the Foreign Intelligence Surveillance Act
			 of 1978 shall enter an order granting such an application if the application
			 meets the requirements of such Act, as in effect on the day before the date of
			 the enactment of the Protect America Act of 2007, except as amended by sections
			 102, 103, 104, 105, 106, 107, 108, and 109 of this Act.
						(6)Extant
			 authorizationsAt the request of the applicant, the court
			 established under section 103(a) of the Foreign Intelligence Surveillance Act
			 of 1978 shall extinguish any extant authorization to conduct electronic
			 surveillance or physical search entered pursuant to such Act.
					(7)Applicable
			 provisionsAny surveillance conducted pursuant to an order
			 entered pursuant to this subsection shall be subject to the provisions of the
			 Foreign Intelligence Surveillance Act of 1978, as in effect on the day before
			 the date of the enactment of the Protect America Act of 2007, except as amended
			 by sections 102, 103, 104, 105, 106, 107, 108, and 109 of this Act.
					
	
		December 11, 2007
		Read the second time and placed on the
		  calendar
	
